COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MARK U. PRICE

v.    Record No. 0035-95-4                       MEMORANDUM OPINION *
                                                     PER CURIAM
ARLINGTON DEPARTMENT OF HUMAN SERVICES            DECEMBER 19, 1995

AND

LINDA L. DONLEY

v.    Record No. 0065-95-4
ARLINGTON DEPARTMENT OF HUMAN SERVICES


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  Benjamin N. A. Kendrick, Judge

            (Mark Urry Price, pro se, on briefs).

            (Linda L. Donley, pro se, on briefs).

            (Mary E. Craig, Assistant County Attorney,
            on brief), for appellee.



      Mark U. Price and Linda L. Donley appeal the decision of the

circuit court terminating their parental rights to their two

daughters, Lynda Elizabeth ("Ellie") and Sara Vanessa.      Upon

reviewing the record and briefs of the parties, we conclude that

these appeals are without merit.   Accordingly, we summarily

affirm the decision of the trial court.   Rule 5A:27.

      "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991).       The trial courts "'are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests.'"       Id. (citation

omitted).    On appeal, when the trial court has heard the evidence

ore tenus, its judgment will not be disturbed unless plainly

wrong or without evidence to support it.       Id.
     Under Code § 16.1-283(B), the Department of Human Services

(DHS) must establish by clear and convincing evidence that (1)

the neglect and abuse suffered by Ellie and Sara "presented a

serious and substantial threat to [their] life, health or

development;" and (2) that it is not "reasonably likely" that the

conditions which caused the neglect and abuse can be

"substantially corrected or eliminated" to allow the children to

return to either parent in a "reasonable period of time."       Code

§ 16.1-283(B)(1) and (2).   Proof that the parents suffer from a

severe mental or emotional illness which creates "no reasonable

expectation" that the parent will be able to "undertake

responsibility for the care needed by the child" is prima facie

evidence that the abusive or neglectful conditions have not been

corrected.   Code § 16.1-283(B)(2)(a).     Similarly, proof that the

parents have not responded to or followed through on appropriate

rehabilitative efforts and services offered through DHS or other

agencies is prima facie evidence that the abusive or neglectful



                                   2
conditions have not been corrected.    Code § 16.1-283(B)(2)(c).

     Donley and Price voluntarily entrusted Ellie and Sara to DHS

in 1989.   At that time, Ellie was two years old and Sara was ten

months.    Both girls were developmentally delayed.   When Ellie

entered foster care, she was extremely passive with a limited

vocabulary and a reluctance to interact.    Ellie's play themes

revolved around being hurt and needing protection.    Ellie would

try to hurt herself, saying "Ellie is a monster; Ellie is bad."

Ellie also displayed evidence of sexual abuse, including

excessive masturbation.   After four years of therapy and despite

the continuity of a single foster home placement, Ellie's

therapist testified Ellie "is a very traumatized child" who has

been diagnosed as suffering from post-traumatic stress disorder.

It is likely that Ellie will need therapy throughout her life.

     Sara also shows signs associated with post-traumatic stress

disorder, specifically dissociation.   From the time Sara entered

foster care, she had problems bonding with caregivers, which her

therapist testified related back to problems arising when Sara

was very young.   Sara's problems were exacerbated by numerous

foster care placements.   Like Ellie, Sara displayed excessive

masturbation.
                            Mark U. Price

     I.    Price argues that the trial court lacked jurisdiction

because no foster care plan seeking adoption rather than return

to parents was filed prior to the filing of the petition to




                                  3
terminate Price's parental rights.      Code § 16.1-283(A).   The

record demonstrates that the necessary foster care plan was filed

on February 5, 1993 and the petition was filed on February 8,

1993.    Therefore, Price's argument is without merit.

        II.   Price also argues that there was insufficient evidence

showing that he was not reasonably likely to substantially

correct the conditions which led to his daughters' foster care

placement.     Price disputes at length and in detail the

sufficiency of the testimony presented by the DHS witnesses.

However, the trial judge who heard the evidence was entitled to

determine the credibility of the witnesses.      Bridgeman v.

Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601 (1986).

Competent and credible evidence indicated that Price had been a

physically and emotionally abusive husband and father and that he

refused to accept responsibility for any wrongdoing on his part.

        Dr. Sahni had counseled Price extensively between 1990

through early 1993 and testified that Price was not capable of

parenting the girls.     Dr. Sahni had worked with Price and Sara

and knew Sara had special needs which Price was not able to

address.      Dr. Sahni also spoke directly with Ellie's therapist.

Dr. Sahni admitted that Price expressed hostility towards Ellie

in connection with a specific allegation of sexual abuse, which

Price initially denied, then explained away as merely

misconstrued.     Price also claimed that he was the victim of the

physical violence between him and his wife.



                                    4
     Donald Soeken testified on Price's behalf.       Soeken testified

that he had had about thirty face-to-face counseling sessions

with Price in 1987, a few in 1988, and none since that time.      Any

information Soeken had concerning Price after that time came

through telephone conversations.       Soeken supported Price's

characterizations of himself as a victim who was "blackballed,"

"framed," and the victim of bad legal and medical advice.

However, Soeken's credibility was undercut by his demonstrated

lack of knowledge of a number of Price's criminal convictions.
     Donley testified concerning the abusive conditions of

marriage, as well as her belief that Price had, in fact, sexually

abused his daughter.   Ellie's foster mother described numerous

specific incidents of highly sexualized behavior by Ellie,

including some attributed by Ellie to "Daddy Mark."      Dr. Sahni

indicated Price was suspicious of others, tended to blame others,

and had trouble accepting criticism.      Price's own testimony, when

juxtaposed against the testimony of Dr. Sahni, the foster

parents, Price's ex-wife, and the workers with DHS, demonstrated

Price's inability to accept responsibility for his own actions.

Therefore, there was substantial, credible testimony presented to

the trial court to demonstrate by clear and convincing evidence

the abusive or neglectful conditions which caused the girls to be

placed in foster care had not been substantially corrected or

eliminated to allow the girls' safe return to Price.

     III.   Finally, Price argues that the DHS failed to "exercise




                                   5
reasonable efforts to remedy the conditions" leading to his

children's foster care placement.      Through DHS and other

agencies, Price and Donley were provided with marital and

individual counseling, parenting classes, housing assistance,

transportation, and job placement referrals.     While Price was

prohibited from visiting with Ellie following the allegations of

sexual abuse and Price's resulting hostility towards Ellie, DHS

facilitated regular visits with Sara.     DHS worked to return the

girls home for several years before changing the goal to

adoption.
     There was sufficient credible evidence for the trial court

to find that DHS had provided reasonable and appropriate services

designed to eliminate the conditions which led to the foster care

placement.
                            Linda L. Donley

     I.     Donley argues that there was no evidence that she

neglected or abused her children after her divorce from Price. 1

However, DHS was not required to demonstrate incidents of abuse

by Donley while the children were in foster care.     Instead, DHS

was required to show that the abusive or neglectful conditions

which led to the children's initial foster care placement had not

been and could not be substantially corrected or eliminated

within a reasonable period of time.
     1
      Donley also refutes an incident allegedly described by
Sara's therapist in testimony before the district court. No such
incident was described in trial before the circuit court and thus
it is not part of the record before us.


                                   6
        Several witnesses testified that Donley's ability to parent

did not improve despite her divorce from Price in 1992.     Donley

faced issues of depression and post-traumatic stress disorder.

She was unable to set appropriate limits on the girls' behavior

during visitations.     During the time when DHS was working towards

returning the girls to Donley, Ellie's foster mother noted that

Donley returned Ellie several hours earlier than required or

indicated she did not want the girls because she was not feeling

well.
        DHS presented prima facie evidence demonstrating that the

abusive or neglectful conditions could not be substantially

corrected so as to allow the children's safe return within a

reasonable period of time.

        II.   Donley contends that her therapist, Dr. Firth, was not

competent to testify about Donley's ability to parent her two

daughters because Dr. Firth had never seen the children or seen

Donley interact with them.     Dr. Firth had seen Donley in therapy

for several years.     Based upon her knowledge of Donley, Dr. Firth

admitted that Donley did not qualify as an exceptional parent

"[n]ot for lack of trying, but for the issues that she was still

struggling with within herself to resolve in therapy."

        The evidence was overwhelming that the girls had extensive

needs requiring exceptional parenting skills.     Even if Dr. Firth

was not qualified to opine about Donley's ability to parent these

children based upon actual observation, Dr. Firth was qualified




                                    7
to testify about Donley's abilities to parent children with

exceptional needs.   Furthermore, Donley raised no objections to

Dr. Firth's competency to render an opinion on Donley's ability

to parent her daughters.   Therefore, Donley has not demonstrated

that the trial court committed reversible error in admitting Dr.

Firth's opinion testimony.

     III.    Donley admitted that her daughters have special needs

and testified that she was prepared to parent the girls.    She had

gotten out of an abusive marriage and had worked through the

related battered woman syndrome issues.    Donley admitted that she

is hampered physically because of her weight, but testified that

she was exercising regularly.   However, Dr. Firth testified that,

while Donley had made progress, Donley still faced substantial

issues which would require several more years of therapy.   Donley

admitted that she was not completely recovered.
     The evidence demonstrates that Donley had taken steps to

improve the conditions which led to her children's foster care

placement.   Nevertheless, we cannot say the trial court erred in

finding that the best interests of the girls required the

termination of Donley's parental rights.   Donley's most recent

attempt to parent the girls was marred by Donley's anger and

frustration.   Even if Donley's version of the "tying" incident

was accepted, Donley admitted she angrily threatened to tie Sara

to a bed when Sara would not sleep.   Donley also returned the

girls earlier than necessary, or waived chances to be with the




                                  8
girls.   DHS's attempts to return the girls to Donley fell apart

through Donley's inability to deal effectively with normal

parenting responsibilities.

     Moreover, it is not in the girls' best interests to remain

in foster care until Donley is finally able to provide the

necessary parenting.    "It is clearly not in the best interests of

a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming [her]

responsibilities."     Kaywood v. Dep't of Social Servs., 10 Va.

App. 535, 540, 394 S.E.2d 492, 495 (1990).

     Already, the girls have been in foster care for nearly six

years.   Ellie's therapist testified that Ellie has bonded with

her foster parents, that she loves them and indicates she is

happy with them.   Ellie needs the "stability and consistency"

which she has with her foster parents, who have demonstrated

their ability to work with the therapist consistently.

Specifically, the therapist offered the following opinion:
          If Ellie were to be taken from their home
          now, it's my opinion that she would be at
          risk to hurt others, hurt herself in very
          aggressive behaviors, and/or to withdraw from
          the world and become lost in a fantasy world,
          to lose her trust in the world and the safety
          and security of it.


The therapist also noted that Ellie's play moved past the need

for security at the same time Ellie's visits with Donley stopped.

     In her current foster home placement, Sara has established a

close bond with her foster mother.     Sara shows signs of both



                                   9
psychological and physiological improvement and maturity.   Sara's

therapist testified that if the bond with Sara's current foster

parents was broken,
          I don't know how this child would ever
          comprehend that it really had nothing to do
          with her, and that people were really looking
          after her needs. Because it certainly would
          make her very, very despairing and despondent
          internally, and I don't know how that would
          affect her development.


The therapist noted that Sara "needs to be where adults could put

her needs first, where they can cater to that and then offer

appropriate limits and boundaries to help her continue to grow."
     DHS presented clear and convincing evidence to demonstrate

that it was in the best interests of these children to terminate

the parental rights of Price and Donley.   The trial court's

decision was not plainly wrong or without evidence to support it.

Accordingly, that decision is summarily affirmed.

                                              Affirmed.




                               10